             Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

  (1) AMERICAN SOUTHWEST                         )
      MORTGAGE CORP, and                         )
  (2) AMERICAN SOUTHWEST                         )
      MORTGAGE FUNDING CORP,                     )
                                                 )
                      Plaintiffs                 )
  vs.                                            )    Case No. CIV-20-422-PRW
                                                 )
   (1) CONTINENTAL CASUALTY                      )
       COMPANY,                                  )
                                                 )
                      Defendant.                 )

                   COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiffs, American Southwest Mortgage Corp ("ASMC") and American

Southwest Mortgage Funding Corp ("ASMF") (collectively "Plaintiffs"), for their

Complaint seeking a declaratory judgment of this Court pursuant to 28 U.S.C. § 2201 to

determine a controversy as to the rights and obligations of the parties related to certain

policies ofinsurance issued by Defendant, Continental Casualty Company ("Continental"),

to Robison, Gary Johnson & Associations ("Auditors"), and subject to amendment, do

allege and state as follows, to wit:

                                       Jurisdiction

        1.      ASMC is an Oklahoma corporation with its principal place of business in

Oklahoma.

        2.       ASMF is an Oklahoma corporation with its principal place of business in

Oklahoma.



                                             I
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 2 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 3 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 4 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 5 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 6 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 7 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 8 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 9 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 10 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 11 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 12 of 13
Case 5:20-cv-00422-PRW Document 1 Filed 05/06/20 Page 13 of 13
